Per Curiam.
Upon consideration of the briefs and the recommendation of the Appellate Division of the District Court, and upon a de novo review of the record, we find that the trial court abused its discretion in fixing the amount of child support and alimony, and order that the decree of the district court be modified to provide for child support in the amount of $575 per month and for alimony in the amount of $700 per month for a period of 7 *355years, the first 4 years of alimony payments to be terminable only upon appellant’s death. Thereafter, as to any alimony unaccrued following said 4-year period, the alimony is to be terminable upon the death or remarriage of appellant or upon the death of the appellee. As so modified, the judgment of the district court is affirmed. Appellee is further ordered to pay the sum of $1,500 to apply to appellant’s attorney fees.
Affirmed as modified.